Citation Nr: 0121410	
Decision Date: 08/23/01    Archive Date: 08/29/01	

DOCKET NO.  95-33 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as a result of exposure to an herbicide agent.

2.  Entitlement to service connection for hypertension, to 
include as a result of exposure to an herbicide agent.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney-at-law


WITNESSES AT HEARING ON APPEAL

The veteran, TGM, and ARH


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from July 1966 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) in November 1994 and September 1995.

In February 1998, the Board denied the veteran's claims of 
service connection for diabetes, hypertension, and post-
traumatic stress disorder (PTSD), and also denied claims for 
service connection for other disabilities argued as 
attributable to exposure to Agent Orange.  The veteran 
appealed the Board's February 1998 decision to the United 
States Court of Appeals for Veterans Claims (Court) which, 
granted a joint motion of the parties (the veteran and the VA 
Secretary) to vacate the February 1998 Board decision to the 
extent that it denied service connection for diabetes 
mellitus, hypertension, and PTSD, and dismissed the appeal as 
to the remaining issues, and remanded the case to the Board 
for further proceedings.  

Thereafter, in May 2000, the Board issued a subsequent 
decision which again denied service connection for diabetes 
mellitus and for hypertension and which remanded for 
additional development the claim for service connection for 
PTSD.  The veteran appealed that Board decision to the Court, 
which granted a joint motion of the veteran and the VA 
Secretary, vacating the Board's May 2000 decision as to 
denials of service connection for diabetes mellitus and 
hypertension for readjudication under the recently enacted 
Veterans Claims Assistance Act (VCAA) of 2000.  As to the 
part of the Board's May 2000 decision remanding the veteran's 
claim for service connection for PTSD, as noted in the joint 
motion, the development requested in that remand remains to 
be accomplished by the RO.  

Pursuant to the most recent joint motion and December 2000 
order of the Court, the veteran and his representative were 
provided the opportunity of submitting any additional 
evidence or argument on the issues now on appeal.  A period 
of 90 days was accorded for submission of any new evidence or 
argument and that time has passed.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained, the 
veteran and representative have been informed on numerous 
occasions of the evidence necessary to support and 
substantiate the pending claims, the RO has assisted the 
veteran in collecting all available evidence relevant to the 
pending issues and there remains no evidence identified by 
the veteran which has not been collected for review by VA.  

2.  The veteran was on active duty in Vietnam for 
approximately 10 months during his 1966-1969 period of active 
service; there is competent medical evidence of diabetes 
mellitus, type II beginning in June 1976; and the treatment 
for the veteran's diabetes includes a restricted diet and an 
oral hypoglycemic agent.  


CONCLUSIONS OF LAW

Type II diabetes mellitus manifested to a compensable degree 
following military service and is presumptively related to 
the veteran's exposure to herbicide agent during service in 
the Republic of Vietnam.  Veterans Claims Assistance Act, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1110, 1116, 5107(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309, 4.119, Diagnostic Code 7913 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that the appeal of the above 
claims for service connection for diabetes and hypertension 
was remanded pursuant to joint motion for reconsideration in 
light of the recent passage of the Veterans Claims Assistance 
Act of 2000.  During the pendency of the veteran's appeal, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) became effective.  This 
liberalizing legislation is applicable to the veteran's 
claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. The VCAA provides that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim and requires VA to 
notify claimants of the evidence necessary to substantiate 
their claims.  A review of the claims folder reveals that VA 
has, on numerous occasions, informed the veteran and his 
representative of the evidence necessary to substantiate his 
pending claim of service connection for diabetes.  
Additionally, it is clear that VA has assisted the veteran in 
attempting to obtain medical records from all private 
physicians the veteran has identified.  There does not appear 
to be any relevant medical or other evidence identified by 
the veteran, which VA has not attempted to assist the veteran 
in obtaining.  Considering the extensive development 
conducted with respect to the issue decided in this appeal, 
and in view of the favorable decision that follows, the Board 
can find no outstanding basis for additional remand of the 
issue of service connection for diabetes to the RO to comply 
with the newly adopted VCAA. 
 

Law and Regulation:  Service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Additionally, diabetes mellitus or hypertension, manifested 
to a compensable degree within one year after separation from 
service may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that if a veteran was exposed to an 
herbicide agent during active service, certain specified 
diseases will be service connected, if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service.  38 C.F.R. 
§ 3.307(a)(6)(iii) provides that a veteran who served in the 
Republic of Vietnam from January 1962 to May 1975 and who has 
a disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
Hypertension is not among the diseases presumptively 
recognized as being associated with exposure to herbicide 
agents.  

However, during the pendency of this appeal, and effective on 
July 9, 2001, § 3.309(e) was amended to include type II 
diabetes (also known as type 2 diabetes, or adult-onset 
diabetes, or non-insulin dependent diabetes).  Accordingly, 
for veterans who had service in the Republic of Vietnam 
between the specified dates, with presumed exposure to 
herbicide agents, who at any time during or after service 
manifest diabetes type II to a compensable degree, an award 
of service connection for this disorder may be made on a 
presumptive basis.  38 C.F.R. § 4.119, Diagnostic Code 7913 
provides a compensable (10 percent) evaluation for diabetes 
mellitus which is "manageable by restricted diet only."  A 20 
percent evaluation is warranted if diabetes mellitus requires 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  

The veteran's service medical records contain no complaint, 
finding, diagnosis or treatment for diabetes of any type.  
The examination for service separation in February 1969 
revealed that urinalysis for sugar and albumen was negative 
and diabetes was not diagnosed.  Additionally, there is no 
competent clinical evidence which reveals that diabetes had 
onset within one year after service.  

In June 1994, Dr. S submitted a typed statement on letterhead 
which reported that he had treated the veteran and that 
"diabetes mellitus was discovered Oct. 1969." The words just 
quoted were in a distinctly different type face from the rest 
of the typewritten entry.  It is certainly unclear whether 
this entry was actually on the page at the time Dr. S signed 
the statement.  In February 1995, the veteran reported that 
he went to Dr. S and had to return the next day to pick up 
the statement.  When he came to pick up the statement, it was 
incomplete and the "girls at the desk" had to add the 
statement for him before he could mail it.  The veteran also 
reported that Dr. S had no office records prior to 1972, so 
there were no records from 1969 for "the girls at the desk" 
to refer to.  The veteran did not allege that the staff 
consulted Dr. S before adding the entry regarding diabetes 
mellitus.  In August 1994, Dr. S submitted a handwritten 
statement reporting that the veteran developed diabetes 
mellitus in June 1976.  In testimony before the undersigned 
in August 1997, the veteran stated that diabetes was 
discovered by Dr. S in 1970 but that his records only went 
back as far as 1972. 

While there are several other medical record entries noting 
that the veteran had onset of diabetes in or about 1969, the 
Board finds that each of these entries is simply a recorded 
history based entirely on events reported by the veteran.  
The Court has long held that a doctor's opinion or statement 
based solely on a veteran's account of his own medical 
history lacks a proper foundation and lacks competence.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993).  Moreover, a bare 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See LaShore v. Brown, 
8 Vet. App. 406 (1995).  

However, it is certainly clear, from June 1976 forward, that 
the veteran does have diabetes mellitus and such diabetes has 
been clinically classified as the type II variant.  
Consistent with a finding of type II diabetes, it has been 
clinically noted that the veteran has "adult-onset" diabetes 
and that he is not consistently insulin dependent.  Clinical 
treatment records reveal that the veteran generally uses a 
hypoglycemic agent, along with insulin on an occasional 
basis.  There are also clinical record entries indicating 
that the veteran has been counseled about a proper diet for 
control of his diabetes.  

Accordingly, the Board finds that the veteran has Type II 
diabetes mellitus and, because he had active duty in the 
Republic of Vietnam with presumed exposure to herbicide 
agents, and because it is clear from the clinical evidence 
that the veteran manifests type II diabetes to a compensable 
degree (in that clinical evidence shows that he is required 
to manage this disability at least by use of a restricted 
diet), service connection for type II diabetes mellitus is 
warranted in accordance with the most recent amendment to 
38 C.F.R. § 3.309(e).  


ORDER

Service connection for Type II diabetes mellitus is granted.  


                                                            
REMAND

As noted earlier, VCAA eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim; however, VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  The 
medical records requested below are, in part, to comply with 
this provision.  The relevant evidence is summarized below.

The veteran's service medical records are entirely negative 
for a finding or diagnosis of hypertension.  A November 1967 
physical evaluation conducted during service found no 
abnormality.  The veteran indicated that he had had high 
blood pressure on his report of medical history at the time 
of a separation examination in February 1969, but the 
clinical evaluation at that time revealed blood pressure 
readings of 122/64 sitting, 128/72 reclining, and 118/70 
standing.  There was no diagnosis of hypertension.  

A June 1994 note from a physician indicated that the veteran 
was treated in April 1969 "for headaches secondary to blood 
pressure elevation."  However, in August 1994, Dr. S 
submitted a handwritten statement indicating that he first 
treated the veteran for hypertension and headache in April 
1976, and Dr. S's clinical records dating from April 1972 do 
not corroborate a diagnosis of hypertension.  Evidence of 
elevated blood pressure is demonstrated for the later dates 
in Dr. S's clinical records, consistent with Dr. S's August 
1994 handwritten statement. 

The veteran underwent a VA medical examination in September 
1994.  History obtained at that time included severe 
atherosclerotic disease with prior open heart coronary bypass 
surgery and a right femoropopliteal bypass, and two prior 
strokes.  The examiner made the following observation: "The 
impression is that the patient may well have had accelerated 
peripheral arterial sclerosis secondary to diabetes, since 
the diabetes appeared to come on with manifestations of 
hypertension and lightheadedness with dizziness and fainting 
while in the service, they may well be related."  While not 
clear, this statement appears to suggest a causal link 
between diabetes and cardiovascular disease and possibly with 
hypertension.  

The duty to assist includes providing the veteran a thorough 
and contemporaneous that includes an opinion on medical 
causation when there is a reasonable possibility that such 
assistance would aid in substantiating the claim.  VCAA, 
supra.  When the medical evidence is inadequate, VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  It is the Board's judgment that, in view of 
the foregoing, a cardiovascular examination that includes an 
opinion on the onset and etiology of the veteran's 
hypertension is warranted.



Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for his hypertension since 
service.  The RO should then secure 
copies of all identified records not 
already in the claims file and associate 
them with the record.  

2.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

3.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
cardiovascular examination to ascertain 
the onset and etiology of his 
hypertension.  The claims file and a copy 
of this REMAND must be made available to 
the examiner prior to the examination, 
and the examiner should so indicate in 
the report that the claims file was 
reviewed.  All indicated tests should be 
completed.  After reviewing the claims 
file and examining the veteran, the 
examiner should expressly state opinions 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
that (a) the veteran's hypertension began 
during service or is causally linked to 
some event of active duty; (b) his 
hypertension was present to at least a 
degree of 10 percent disabling (see 
38 C.F.R. § 4.104, Diagnostic Code 7101 
(diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 
160 or more, or; with a history of 
diastolic pressure predominantly 100 or 
more who requires continuous medication 
for control) (2000)) within one year of 
his separation from service; and (c) his 
hypertension was caused or aggravated 
(worsening of underlying condition) by 
his diabetes mellitus.  The examiner 
should clearly outline the rationale for 
any opinion expressed and all clinical 
findings should be reported in detail.

4.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review. 

The purpose of this REMAND is to obtain additional 
development and to comply with procedural due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  

The appellant and his representative are free to submit any 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until he is 
notified.
  
                         


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

